Order entered July 18, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00807-CV

                    IN RE SUMMER INFANT (USA), INC., Relator

                Original Proceeding from the County Court at Law No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. CC-14-02235-C

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we GRANT relator’s “Motion to Withdraw

Petition for Writ of Mandamus” and DISMISS this proceeding.

                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE